Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 STUART SAWYER, individually and on
 behalf of others similarly situated,

        Plaintiff,                                            CASE NO.:      1:19-cv-22212

 v.                                                           CLASS ACTION

 INTERMEX WIRE TRANSFER, LLC,                                 JURY TRIAL DEMANDED

        Defendant.
                                                   /


                                 CLASS ACTION COMPLAINT

        1.      Plaintiff Stuart Sawyer brings this action under the Telephone Consumer Protection

 Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to widespread public outrage

 over the proliferation of intrusive, nuisance calling practices. See Mims v. Arrow Fin. Servs., LLC,

 132 S. Ct. 740, 745 (2012).

        2.      Plaintiff has received nonconsensual, autodialed text message calls from Defendant

 Intermex Wire Transfer, LLC (“Intermex”) concerning someone else’s use of its services.

 Intermex’s calls continued even after Plaintiff asked that they stop.

        3.      Given the automated - and incessant - nature of these violations, and that Intermex

 has been sued in the past under the TCPA, a class action is the best means of obtaining redress for

 Defendant’s illegal text messaging, and is consistent both with the private right of action afforded

 by the TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil

 Procedure.
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 11



                                              PARTIES

          4.     Plaintiff Stuart Sawyer is a natural person who resides in Santa Clara County,

 California. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39), as well as a citizen of the

 State of California. At all relevant times, Plaintiff was the subscriber for the cellular telephone at

 issue.

          5.     Defendant Intermex Wire Transfer, LLC is a Florida limited liability company with

 a principal place of business at 9480 South Dixie Highway, Miami, Florida 33156.

                                  JURISDICTION AND VENUE

          6.     This Court has federal question subject matter jurisdiction over this action pursuant

 to 28 U.S.C. § 1331 with respect to Plaintiff’s TCPA claims. Mims, 565 U.S. at 372.

          7.     The Court has personal jurisdiction over Defendant and venue is appropriate in this

 District under 28 U.S.C. § 1391(a) because Intermex does business in this District, has its

 headquarters in this District, caused the calls that are the subject of this lawsuit to be made from

 this District, and because a substantial portion of the events giving rise to this cause of action

 occurred in this District.

                                      TCPA BACKGROUND

          8.     Advancements in telephone dialing technology by the 1980s and 90s made reaching

 a large number of consumers by telephone easier and more cost-effective. However, this

 technology also brought with it an onslaught of unsolicited robocalls, spam text messages, and

 junk faxes that intrude on individual privacy and waste consumer time and money. As a result, the

 federal government and numerous states have enacted legislation to combat these widespread

 abuses. See Mims, 565 U.S. at 371 (noting that federal legislation – the TCPA – was enacted after




                                                 -2-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 11



 Congress found that callers, “by operating interstate, were escaping state-law prohibitions on

 intrusive nuisance calls”).

        9.       Some of the TCPA’s most stringent restrictions pertain to calls placed to cell

 phones: The statute broadly bans the making of any non-emergency call using an automatic

 telephone dialing system or an artificial or prerecorded voice to any telephone number assigned to

 a cellular telephone service, unless with the “prior express consent” of the called party. 47 U.S.C.

 § 227(b)(1)(A)(iii); see also Soppet v. Enhanced Recovery Co., 679 F.3d 637, 638 (7th Cir. 2012)

 (“An automated call to a landline phone can be an annoyance; an automated call to a cell phone

 adds expense to annoyance.”).

        10.     Text messages are “calls” under the TCPA. In re Rules & Regs. Implementing the

 TCPA, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

        11.     The TCPA provides for injunctive relief and the greater of actual damages or $500

 per violation, which can be trebled where the statute was “willfully or knowingly” violated. 47

 U.S.C. § 227(b)(3).

                                              FACTS

        12.     Intermex has sent multiple text messages to Plaintiff’s cell phone number.

        13.     For example, Intermex sent the following text message to Plaintiff on December

 11, 2018:

 Por favor llame a INTERMEX 800-792-8017, para la liberación del giro #18364. Responda

 STOP para cancelar mensajes.

        14.     Intermex sent Plaintiff the following text message on December 13, 2018:

 Giro #18364 fue recogido el 12/13/18. Responda STOP para detener mensajes. Reply STOP

 to cancel notifications. INTERMEX 800-670-8611



                                                -3-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 4 of 11



         15.     Intermex sent Plaintiff additional text messages New Year’s Eve, February 26,

 2019, and March 5, 2019. Upon information and belief, Intermex sent Plaintiff additional texts and

 calls, which will be revealed through discovery of Intermex’s records.

         16.     Plaintiff requested that Intermex stop contacting him, and told Intermex that he was

 a non-customer, in around December 2018, but calls and texts continued.

         17.     The texts that Intermex sent Plaintiff were form communications that were sent to

 thousands of consumers with identical - or nearly identical - verbiage.

         18.     Intermex did not have permission or consent to make the text message calls.

         19.     Plaintiff did not authorize the placement of Intermex text message calls to his cell

 phone. Plaintiff has no relationship with Intermex, aside from these nonconsensual texts.

         20.     On information and belief, Intermex logged Plaintiff’s wrong-number

 notification/do-not-call request in its computer system, but continued to cause these text message

 calls to be made to Plaintiff despite this.

         21.     Intermex’s text message calls to the cell phones of Plaintiff and others were made

 using an automatic telephone dialing system (“autodialer”) under the TCPA. The equipment had

 the capacity to store or produce telephone numbers to be called using a random or sequential

 number generator, and to dial such numbers, and Intermex engaged such functionality in its calls

 to Plaintiff and the class. In other words, no human being physically dialed each digit of Plaintiff’s

 and the other class members’ telephone numbers to call their phones—the calls were made using

 equipment with the capacity to dial a large number of phone numbers in a short period of time,

 without human intervention.

         22.     The equipment used to call Plaintiff and the other class members sequentially or

 randomly accessed their stored telephone numbers, and automatically called them. The autodialer



                                                 -4-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 5 of 11



 accessed a dataset of Defendant, sorted through that dataset to determine which data to use to

 generate a list of numbers to call, generated a brand-new sequence for calling those numbers based

 upon complex algorithms, and then called the numbers. Intermex’s dialer randomly and

 sequentially generated phone numbers for calling from a dataset, and then automatically called

 those numbers.

        23.     On information and belief, Intermex keeps records and data from which it can

 determine which autodialed text message calls it made without consent, but has elected not to

 engage such to prevent TCPA violations for business reasons. Intermex placed its own pecuniary

 interests above Plaintiff and others’ privacy interests.

        24.     Plaintiff and the class have been damaged by Defendant’s texts and calls. Their

 privacy was improperly invaded, Defendant’s calls temporarily seized and trespassed upon the use

 of their phones, and they were forced to divert attention away from other activities to address the

 text messages. Defendant’s text messages were annoying and a nuisance, and wasted the time of

 Plaintiff and the class. See, e.g., Mims, 565 U.S. at 372 (discussing congressional findings of

 consumer “outrage” as to autodialed calls).

        25.     Plaintiff and the class suffered injury-in-fact in at least one of the manners

 contemplated by Congress when it passed the TCPA because of Defendant’s conduct.

        26.     Such injury-in-fact is directly traceable to Intermex’s texts and phone calls.

        27.     This injury-in-fact is redressable through a favorable decision by this Court.

        28.     Intermex was aware of the TCPA’s restrictions, but nonetheless proceeded to make

 these text message calls to Plaintiff and the Class, anyways. In fact, Intermex previously agreed to

 pay money to settle similar allegations that it violated the TCPA’s prohibition against




                                                  -5-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 6 of 11



 nonconsensual text messages, in the case of Baesel v. Intermex Wire Transfer, LLC, No. 1:17-cv-

 24001 (S.D. Fla.).

                                CLASS ACTION ALLEGATIONS

        29.     As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

 this action on behalf of himself and a Rule 23(b)(3) (or, in the alternative, Rule 23(b)(2)) class (the

 “Class”) consisting of:

        All non-customers (i) to whom Intermex or someone on its behalf sent a text or call
        (ii) to a cellular telephone number, (iii) using the same or similar texting system as
        was used in the text message calls to Plaintiff.


        30.     Upon information and belief, Intermex texted more than 1,000 noncustomers in the

 four years leading to the filing of this action using the same or similar texting system as was used

 in the text messages to Plaintiff.

        31.     Common questions of law or fact exist as to all members of the Class, and

 predominate over any questions solely affecting any individual member, including Plaintiff. Such

 common questions include, but are not limited to, the following:

         a.     Whether Intermex’s texts and calls were made used an “automatic telephone
                dialing system” or an “artificial or prerecorded voice” as such terms are
                defined or understood under the TCPA and applicable FCC regulations and
                orders;

         b.     Whether Intermex had “prior express consent” to contact noncustomers;

         c.     Damages, including whether Defendant’s violations were performed
                willfully or knowingly such that Plaintiff and the other members of the
                Class are entitled to treble damages under 47 U.S.C. § 227(b)(3).

        32.     Plaintiff’s claims are typical of the claims of the other members of the Class. The

 factual and legal bases of Intermex’s liability to Plaintiff and the other Class members are the




                                                  -6-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 7 of 11



 same: Defendant violated the TCPA by sending texts to each member of the Class, including

 Plaintiff, using an automatic telephone dialing system, without the requisite permission.

         33.     Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff has

 no interests that might conflict with the interests of the Class, is interested in pursuing these claims

 vigorously, and has retained counsel competent and experienced in class and complex litigation,

 including with regard to the claims alleged herein.

         34.     Class action treatment is superior to all other alternatives for the fair and efficient

 adjudication of the controversy alleged herein. Such treatment will permit a large number of

 similarly situated persons to prosecute their common claims in a single forum simultaneously,

 efficiently, and without the duplication of effort and expense that numerous individual action

 would entail. There are, on information and belief, thousands of members of the Class, such that

 joinder of all members is impracticable.

         35.     No difficulties are likely to be encountered in the management of this action that

 would preclude its maintenance as a class action, and no superior alternative exists for the fair and

 efficient adjudication of this controversy.

         36.     Intermex has acted and failed to act on grounds generally applicable to Plaintiff and

 the other members of the Class, thereby making relief appropriate with respect to the Class as a

 whole. Prosecution of separate actions by individual Class members, should they even realize that

 their rights have been violated, would likely create the risk of inconsistent or varying adjudications

 with respect to individual Class members that would establish incompatible standards of conduct.

         37.     Intermex knew about the TCPA, and knew that some of its text messages were

 being sent to noncustomers -including the texts it sent to plaintiff - but made a conscious decision

 to send automated text messages and calls in spite of this for business efficiency and pecuniary



                                                  -7-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 8 of 11



 reasons. Money damages are therefore insufficient to wrench compliance, and prospective relief

 is necessary to ensure compliance.

           38.    The identity of the Class is, on information and belief, readily identifiable from

 Defendant’s and its vendors’ records.

                                               COUNT I

                              Violations of the TCPA, 47 U.S.C. § 227
                 (Autodialed and/or Artificial or Prerecorded Voice Call Violations)


           39.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

 herein.

           40.    It is a violation of the TCPA to make “any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using any

 automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

 number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

           41.    Intermex initiated, or caused to be initiated, calls to the cellular telephone numbers

 of Plaintiff and other noncustomers through use of an automatic telephone dialing system, or an

 artificial voice.

           42.    These calls were made without regard to whether or not Intermex had consent or

 permission to make such calls. Intermex did not have prior express consent to call the cell phones

 of Plaintiff and the other members of the Class when the calls were made.

           43.    Defendant’s calls and violations were negligent; alternatively, they were willful or

 knowing.

           44.    To the extent that some or all of the calls and texts to Plaintiff and the Class were

 made by Intermex’s vendors, Intermex is liable for those communications, too.



                                                   -8-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 9 of 11



        45.     As a result of Defendant’s conduct and pursuant to Section 227(b)(3) of the TCPA,

 Plaintiff and the other members of the Class were harmed and are each entitled to a minimum of

 $500 in damages for each violation. Plaintiff and the Class are also entitled to an injunction against

 future calls. 47 U.S.C. § 227(b)(3).

        46.     Intermex has been sued for TCPA violations before, and knows about the TCPA’s

 restrictions. It elected to send the text messages described herein in spite of its knowledge and

 prior experience.

        47.     Because Defendant knew or should have known that Plaintiff and the other

 members of the Class had not given prior express consent to receive its text message calls to their

 cell phones—and/or willfully caused such calls to be made to the cell phones of Plaintiff and the

 other members of the Class without prior express consent—the Court should treble the amount of

 statutory damages available to Plaintiff and the other members of the Class, pursuant to Section

 227(b)(3) of the TCPA.

        48.     Moreover, because Intermex has been sued for TCPA violations before but failed

 to cease the illegal activity, it is clear that both money damages and injunctive relief are necessary

 to wrench proper compliance.

        WHEREFORE, Plaintiff, individually and on behalf of the Class, requests that the Court

 appoint Plaintiff as Class representative, appoint his counsel as Class Counsel, and enter judgment

 against Defendant for:

        A.      Certification of the Class as alleged herein;

        B.      A declaration that Defendant violated the TCPA as to Plaintiff and the Class;

        C.      An injunction prohibiting further automated calls to noncustomers;

        D.      Damages pursuant to 47 U.S.C. § 227(b)(3), as applicable;



                                                 -9-
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 10 of 11



        E.      Costs, expenses, and attorneys’ fees, to the extent permitted by law; and

        F.      Such other or further relief as the Court deems just and proper.

                                          JURY DEMAND

        Plaintiff requests a trial by jury of all claims that can be so tried.



  Dated: May 30, 2019

                                                      Respectfully submitted,

                                                      STUART SAWYER, individually and
                                                      on behalf of others similarly situated

                                                      By: /s/ William “Billy” Peerce Howard
                                                      William “Billy” Peerce Howard (Fla. Bar No.
                                                      103330)
                                                      THE CONSUMER PROTECTION FIRM, PLLC
                                                      4030 Henderson Blvd.
                                                      Tampa, FL 33629
                                                      Telephone: (813) 500-1500
                                                      Billy@theconsumerprotectionfirm.com

                                                      Alexander H. Burke
                                                      (pending pro hac vice admission)
                                                      BURKE LAW OFFICES, LLC
                                                      155 N. Michigan Ave., Suite 9020
                                                      Chicago, IL 60601
                                                      Telephone: (312) 729-5288
                                                      aburke@burkelawllc.com

                                                      Counsel for Plaintiff




                                                 - 10 -
Case 1:19-cv-22212-BB Document 1 Entered on FLSD Docket 05/30/2019 Page 11 of 11



                                  Document Preservation Demand

         Plaintiff hereby demands that Defendant take affirmative steps to preserve all recordings,

  data, databases, call records, consent to receive autodialed or artificial or prerecorded voice calls,

  e-mails, recordings, documents, and all other tangible things that relate to the allegations herein,

  Plaintiff, or the putative class members, or the making of telephone calls, the events described

  herein, any third party associated with any telephone call, campaign, account, sale, or file

  associated with Plaintiff or the putative class members, and any account or number or symbol

  relating to any of them. These materials are very likely relevant to the litigation of this claim. If

  Defendant is aware of any third party that has possession, custody, or control of any such materials,

  Plaintiff demands that Defendant request that such third party also take steps to preserve the

  materials. This demand shall not narrow the scope of any independent document preservation

  duties of Defendant.



                                                                  /s/




                                                  - 11 -
